PER CURIAM.
Jim Baker appeals from his conviction for dealing in firearms without a license, in violation of 18 U.S.C. § 922(a)(1) and 924(a). He contends that government agents entrapped him and that the evidence was insufficient for conviction.
Baker was tried before the Honorable H. Kenneth Wangelin, whose findings of fact and conclusions of law are reported in United States v. Baker, 397 F.Supp. 1122 (E.D.Mo.1975). Finding no error in those proceedings, we affirm on the basis of Judge Wangelin’s memorandum opinion.